Appeal from a judgment (denominated order) of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered March 10, 2014 in a proceeding pursuant to CPLR article 78. The judgment, insofar as appealed from, annulled a determination denying petitioner’s application for relicensing and directed that petitioner’s New York State driver’s license be restored without restrictions.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present — Scudder, P.J., Smith, Carni, Lindley and Valentino, JJ.